 

ExHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made as of July 31,
2014, by and between Nikhil Mehta (“Executive”) and Clean Diesel Technologies,
Inc.  (the “Company”), together with each and every of its predecessors,
successors (by merger or otherwise), parents, subsidiaries, affiliates,
divisions and related entities, legal representatives, directors, officers,
employees and agents, whether present or former and both in their individual and
corporate capacities (collectively the “Releasees”);

WHEREAS, the Executive has served as the Chief Financial Officer (“CFO”)
pursuant to an Employment Agreement dated May 2, 2012 (the “Employment
Agreement”);

WHEREAS, the Parties desire to terminate their relationship;

WHEREAS, the parties desire to separate on amicable terms and Executive and the
Company wish to resolve any and all claims or disputes they may have through the
Termination Date (as defined below);

NOW, THEREFORE, the parties agree as follows, in consideration of the covenants
and obligations contained herein, and intending to be legally held bound:


1.      SEPARATION AND RESIGNATION FOR GOOD REASON.  BY THIS AGREEMENT,
EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES TO HIS RESIGNATION, EFFECTIVE AS OF
JULY 31, 2014, FROM ALL OFFICER AND DIRECTOR POSITIONS WITH THE COMPANY OR ANY
RELEASEE, INCLUDING WITHOUT LIMITATION AS CFO.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT AS OF SUCH DATE, HE SHALL NOT HAVE ANY AUTHORITY OR POWER TO BIND
THE COMPANY OR THE RELEASEES, OR ACT ON BEHALF OF THE COMPANY OR THE RELEASEES
IN ANY MANNER. SUBJECT TO EXECUTIVE’S COMPLIANCE WITH HIS OBLIGATIONS HEREUNDER
AND IN SATISFACTION OF THE 30-DAY NOTICE REQUIREMENT PURSUANT TO THE EMPLOYMENT
AGREEMENT, EXECUTIVE SHALL REMAIN AN EMPLOYEE OF THE COMPANY THROUGH AUGUST 30,
2014 (THE “TERMINATION DATE”), AVAILABLE TO THE CHAIRMAN OF THE BOARD FOR
SPECIAL PROJECTS, TO BE HANDLED FROM EXECUTIVE’S PERSONAL PLACE OF BUSINESS.
CONSISTENT WITH THE COMPANY’S POLICY AND PRACTICE, EXECUTIVE ACKNOWLEDGES THAT
HE HAS NO EXPECTATION OF PRIVACY WITH RESPECT TO THE COMPANY’S PROPERTY,
INCLUDING BUT NOT LIMITED TO HIS COMPANY EMAIL ACCOUNT AND COMPUTER.  EXECUTIVE
WILL THUS PROVIDE ACCESS TO SUCH PROPERTY (E.G., PROVIDE PASSWORDS, ETC.) AND
THE COMPANY MAY CONTINUE TO MONITOR AND ACCESS SUCH PROPERTY DURING EXECUTIVE’S
TRANSITION TO ENSURE A SMOOTH TRANSITION. SUBJECT TO EXECUTIVE’S COMPLIANCE WITH
HIS OBLIGATIONS HEREUNDER, THE COMPANY AGREES TO TREAT EXECUTIVE’S RESIGNATION
AS A “RESIGNATION FOR GOOD REASON,” AS DESCRIBED IN THE EMPLOYMENT
AGREEMENT. THIS AGREEMENT ATTACHES HERETO, INCORPORATES AND MAKES A PART HEREOF
THE EMPLOYMENT AGREEMENT ENTERED INTO BY THE PARTIES ON MAY 2, 2012 AS EXHIBIT
A, WHICH DICTATES THE PARTIES’ OBLIGATIONS UPON RESIGNATION FOR GOOD REASON.  IF
THIS AGREEMENT IS EXPRESSLY INCONSISTENT WITH THE EMPLOYMENT AGREEMENT, THE
TERMS OF THE EMPLOYMENT AGREEMENT SHALL PREVAIL.

1

--------------------------------------------------------------------------------

 
 
                        2.      Consideration.  In consideration for and subject
to the releases and other covenants of Executive set forth in this Agreement,
after the Effective Date as defined below in Paragraphs 8(g) and 21 of this
Agreement, the Company agrees to provide Executive the following payments and
benefits as provided in the Employment Agreement (the “Severance Benefits”):




(A)              PAYMENT IN THE GROSS AMOUNT OF $310,000 (WHICH EQUALS 12 MONTHS
OF EXECUTIVE’S BASE SALARY RATE AS IN EFFECT AT THE TERMINATION DATE), SUBJECT
TO ALL LEGALLY REQUIRED WITHHOLDINGS AND PAYABLE IN INSTALLMENTS IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL SCHEDULE AND PAYROLL PRACTICES IN EFFECT FROM
TIME TO TIME, ON A BIWEEKLY BASIS, ON THE FIRST PAYROLL DATE AFTER THE EFFECTIVE
DATE FOR THE FOLLOWING 12 MONTHS (THE “SEVERANCE PERIOD”), OR AFTER AUGUST 30,
2014, WHICHEVER IS LATER.  EXECUTIVE AGREES THAT SUCH PAYMENTS WILL BE ISSUED BY
THE COMPANY VIA DIRECT DEPOSIT, AND THAT IF EXECUTIVE’S BANK ACCOUNT INFORMATION
CHANGES AT ANY TIME, EXECUTIVE WILL NOTIFY THE COMPANY IN WRITING AND CONFIRM
RECEIPT OF SUCH NOTICE.  EXECUTIVE UNDERSTANDS THAT ANY CHANGE IN BANK ACCOUNT
INFORMATION MAY CAUSE DELAY IN DIRECT DEPOSIT OF ANY SEVERANCE BENEFITS.  


(B)               SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH AND PARAGRAPH
4(B)(II)(B) OF THE EMPLOYMENT AGREEMENT, CONTINUATION FOR THE SEVERANCE PERIOD
OF EXECUTIVE’S GROUP MEDICAL, DENTAL AND VISION INSURANCE COVERAGE ON THE
COMPANY’S HEALTH INSURANCE PLAN, AFTER WHICH EXECUTIVE WILL BE ENTITLED TO ELECT
CONTINUATION OF COVERAGE FOR HEALTH INSURANCE BENEFITS UNDER SECTION 4980 OF THE
INTERNAL REVENUE CODE OF 1986 (“COBRA”) AT HIS OWN COST AND EXPENSE SUBJECT TO
PARAGRAPH 3(C) HEREIN.  CONTINUATION OF SUCH BENEFITS WILL CEASE IN THE EVENT
THAT EXECUTIVE ACCEPTS EMPLOYMENT THAT PROVIDES SUCH BENEFITS AT ANY TIME DURING
THE SEVERANCE PERIOD, OR AS PROVIDED IN PARAGRAPH 15 OF THIS AGREEMENT.
 NOTWITHSTANDING THE FOREGOING, IF THE COMPANY DETERMINES, IN ITS SOLE
DISCRETION, THAT MAINTAINING EXECUTIVE’S GROUP MEDICAL, DENTAL AND VISION
INSURANCE COVERAGE WOULD RESULT IN A VIOLATION OF THE NONDISCRIMINATION RULES OF
SECTION 105(H)(2) OF THE INTERNAL REVENUE CODE OF 1986 OR ANY STATUTE OR
REGULATION OF SIMILAR EFFECT (INCLUDING BUT NOT LIMITED TO THE 2010 PATIENT
PROTECTION AND AFFORDABLE CARE ACT, AS AMENDED BY THE 2010 HEALTH CARE AND
EDUCATION RECONCILIATION ACT), THEN IN LIEU OF MAINTAINING EXECUTIVE’S INSURANCE
COVERAGE, THE COMPANY, IN ITS SOLE DISCRETION, MAY ELECT TO INSTEAD PAY
EXECUTIVE ON THE FIRST DAY OF EACH MONTH OF THE SEVERANCE PERIOD, A FULLY
TAXABLE CASH PAYMENT EQUAL TO THE COBRA PREMIUMS FOR THAT MONTH, SUBJECT TO
APPLICABLE TAX WITHHOLDINGS (SUCH AMOUNT, THE “SPECIAL SEVERANCE PAYMENT”), FOR
THE REMAINDER OF THE SEVERANCE PERIOD.  EXECUTIVE MAY, BUT IS NOT OBLIGATED TO,
USE SUCH SPECIAL SEVERANCE PAYMENT TOWARD THE COST OF COBRA PREMIUMS.  FOR
CLARIFICATION, EXECUTIVE WILL NO LONGER BE COVERED UNDER THE FOLLOWING PROGRAMS
AS OF AND FOLLOWING THE TERMINATION DATE:  SHORT AND LONG TERM DISABILITY,
TRAVEL ACCIDENT, VACATION ACCRUAL, BASIC AND SUPPLEMENTAL ACCIDENTAL DEATH &
DISMEMBERMENT INSURANCE AND SUPPLEMENTAL LIFE INSURANCE AND PARTICIPATION IN THE
COMPANY’S 401(K) PROGRAM;

 

2

 

--------------------------------------------------------------------------------

 
 

 


(C)                EXECUTIVE ACKNOWLEDGES THAT THE EMPLOYMENT AGREEMENT PROVIDES
THAT IT IS SOLELY WITHIN THE BOARD’S DISCRETION TO DETERMINE IF IT WILL
ACCELERATE THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF, EXECUTIVE’S
STOCK OPTIONS AND RESTRICTED SHARE UNITS.  IN ADDITION, WHILE NOT REQUIRED TO DO
SO, IT IS WITHIN THE BOARD’S DISCRETION TO EXTEND THE POST-TERMINATION EXERCISE
PERIOD OF EXECUTIVE’S STOCK OPTIONS.  EXECUTIVE UNDERSTANDS THAT THE BOARD HAS
EXERCISED ITS DISCRETION AND THE COMPANY AGREES, SUBJECT TO EXECUTIVE’S
COMPLIANCE AND EXECUTION OF THIS AGREEMENT, TO ACCELERATE, EFFECTIVE AS OF THE
TERMINATION DATE, THE VESTING OF THE UNVESTED PORTIONS OF THE STOCK OPTIONS AND
RESTRICTED SHARE UNITS AND TO EXTEND THE POST-TERMINATION EXERCISE PERIOD OF THE
STOCK OPTIONS, ALL AS IDENTIFIED IN EXHIBIT B ATTACHED TO THIS AGREEMENT. 
SUBJECT TO THE FOREGOING, UPON THE TERMINATION DATE EXECUTIVE WILL BE VESTED IN
A TOTAL OF 100,699 STOCK OPTIONS AND 42,036 RESTRICTED SHARE UNITS, AND
EXECUTIVE WILL BE ENTITLED TO EXERCISE THE VESTED STOCK OPTIONS IN FULL OR IN
PART ON OR BEFORE FEBRUARY 26, 2015, SUBJECT TO HIS IMMEDIATE SATISFACTION OF
THE TAX OBLIGATIONS UPON EXERCISE IN ACCORDANCE WITH THE APPLICABLE AWARD
AGREEMENTS.  EXECUTIVE WILL BE ENTITLED TO RECEIVE SHARES OF COMPANY COMMON
STOCK ( “SHARES”) IN PAYMENT OF THE ACCELERATED RESTRICTED SHARE UNITS FOLLOWING
THE TERMINATION DATE AND UPON HIS SATISFACTION OF THE TAX OBLIGATIONS (AS
DEFINED BY THE APPLICABLE AWARD AGREEMENTS), SO LONG AS SUCH SATISFACTION OCCURS
ON OR BEFORE SEPTEMBER 30, 2014. EXECUTIVE UNDERSTANDS THAT HIS ABILITY TO SELL
SHARES TO PROVIDE FUNDS TO SATISFY THE TAX OBLIGATIONS IS SUBJECT TO THE
COMPANY’S TRADING COMPLIANCE POLICY, AND ACCORDINGLY EXECUTIVE MAY BE UNABLE TO
SELL SHARES PRIOR TO AUGUST 12, 2014.  EXECUTIVE MAY SATISFY THE TAX OBLIGATIONS
BY DELIVERING A WIRE TRANSFER FOR THE FULL AMOUNT OF THE TAX OBLIGATIONS FOR HIS
STOCK OPTIONS ON OR BEFORE FEBRUARY 26, 2015 AND RESTRICTED SHARE UNITS ON OR
BEFORE SEPTEMBER 30, 2014.  EXECUTIVE UNDERSTANDS THAT HE SHOULD CONTACT MS.
KRISTI CUSHING TO DETERMINE THE AMOUNT OF THE TAX OBLIGATIONS, WHICH WILL BE
DETERMINED BASED ON THE MARKET VALUE OF THE SHARES ON THE DATE THE STOCK OPTIONS
ARE EXERCISED OR SHARES ARE ISSUED IN PAYMENT OF RESTRICTED SHARE UNITS, AS
APPLICABLE.  EXECUTIVE UNDERSTANDS THAT HE WILL NOT BE ENTITLED TO THE SHARES
UNTIL HE HAS SATISFIED THE TAX OBLIGATIONS AND THAT IF SUCH TAX OBLIGATIONS ARE
NOT SATISFIED, HE IS NOT ENTITLED TO EXERCISE ANY OF THE STOCK OPTIONS OR
RECEIVE SHARES IN PAYMENT OF RESTRICTED SHARE UNITS.  EXECUTIVE UNDERSTANDS
THAT, PURSUANT TO THE DISCRETION RESERVED BY THE COMPANY UNDER THE APPLICABLE
AWARD AGREEMENTS, THE COMPANY WILL NOT OFFER SHARE WITHHOLDING TO COVER
EXECUTIVE’S TAX OBLIGATIONS FOR HIS STOCK OPTIONS OR RESTRICTED SHARE UNITS. 
EXECUTIVE ACKNOWLEDGES THAT, AS OF THE TERMINATION DATE, EXECUTIVE IS ENTITLED
TO ONLY THOSE INTERESTS IN THE EQUITY SECURITIES OF THE COMPANY DESCRIBED IN
EXHIBIT B ATTACHED TO THIS AGREEMENT, SUBJECT TO THIS PARAGRAPH AND THE TERMS OF
THE APPLICABLE AWARD AGREEMENTS, INCLUDING SATISFACTION OF THE TAX OBLIGATIONS
DESCRIBED IN SUCH AGREEMENTS, AND BUT FOR THIS AGREEMENT, EXECUTIVE WOULD NOT
OTHERWISE BE ENTITLED TO ANY ACCELERATED VESTING OF THE UNVESTED PORTIONS OF HIS
STOCK OPTIONS AND RESTRICTED SHARE UNITS.


(D)               PAYMENT OF A DISCRETIONARY, PRORATED ANNUAL BONUS CONSISTENT
WITH PARAGRAPH 3(C) OF EXECUTIVE’S EMPLOYMENT AGREEMENT, IN THE AMOUNT OF
$27,125, LESS APPLICABLE WITHHOLDINGS AND DEDUCTIONS, PURSUANT TO EXECUTIVE’S
PERSONAL OBJECTIVES IN HIS 2014 BONUS PLAN, TO BE PAID IN A LUMP SUM ON THE
FIRST PAYROLL DATE AFTER THE EFFECTIVE DATE OR AUGUST 30, 2014, WHICHEVER IS
LATER.  EXECUTIVE ACKNOWLEDGES THAT THIS AMOUNT IS NOT REQUIRED BY THE
EMPLOYMENT AGREEMENT AND IS SUBJECT TO EXECUTIVE COMPLYING WITH THE PROMISES
HEREIN.


(E)                OUTPLACEMENT SERVICES AND SUPPORT FOR A MAXIMUM PERIOD OF SIX
(6) MONTHS THROUGH SYNTESIS GLOBAL, BUT IN NO CIRCUMSTANCE SHALL SUCH SERVICES
AND SUPPORT EXTEND BEYOND DECEMBER 31, 2015.  EXECUTIVE ACKNOWLEDGES THAT THIS
BENEFIT WILL CEASE IN THE EVENT THAT EXECUTIVE ACCEPTS NEW EMPLOYMENT. 
EXECUTIVE ACKNOWLEDGES AND UNDERSTANDS THAT THIS SEVERANCE BENEFIT IS NOT
REQUIRED BY THE EMPLOYMENT AGREEMENT AND IS SUBJECT TO EXECUTIVE COMPLYING WITH
THE PROMISES HEREIN.


EXECUTIVE ACKNOWLEDGES THAT SEVERANCE BENEFITS CONSTITUTE CONSIDERATION TO WHICH
HE WOULD NOT OTHERWISE BE ENTITLED.

3

 

--------------------------------------------------------------------------------

 

 

                       3.      Other Payments, Benefits, and Acknowledgments.
 


(A)                EXECUTIVE CONFIRMS THAT AS OF THE DATE HE EXECUTES THIS
AGREEMENT AND REGARDLESS OF WHETHER EXECUTIVE EXECUTES THIS AGREEMENT, EXECUTIVE
RECEIVED ALL WAGES FOR ALL HOURS WORKED AND THAT AS OF HIS TERMINATION DATE, HE
WILL BE PAID FOR ALL FINAL WAGES FOR ALL HOURS WORKED AND FOR ACCRUED AND EARNED
BUT UNUSED VACATION PAY THROUGH THE TERMINATION DATE, SUBJECT TO ALL APPLICABLE
WITHHOLDINGS AND DEDUCTIONS.


(B)               EXECUTIVE AGREES THAT HE HAS BEEN REIMBURSED ALL BUSINESS
EXPENSES AND PROVIDED ALL SUPPORTING DOCUMENTATION RELATED THERETO AS OF THE
DATE HE EXECUTES THIS AGREEMENT.  EXECUTIVE AGREES THAT HE HAS NOT INCURRED ANY
OTHER BUSINESS EXPENSES, FOR WHICH HE HAS NOT BEEN REIMBURSED. 


(C)                IF EXECUTIVE EXECUTES AND COMPLIES WITH THE OBLIGATIONS IN
THIS AGREEMENT, FOR THE PERIOD REQUIRED BY LAW OR THE APPLICABLE HEALTH
INSURANCE PLAN FOLLOWING THE SEVERANCE PERIOD, EXECUTIVE SHALL BE ENTITLED TO
ELECT CONTINUATION OF COVERAGE FOR HEALTH INSURANCE BENEFITS UNDER COBRA AT HIS
OWN COST AND EXPENSE.  IN ADDITION, EXECUTIVE WILL BE PROVIDED UPON REQUEST WITH
PAPERWORK REQUIRED TO CONTINUE BASIC LIFE INSURANCE COVERAGE UNDER THE PLAN’S
CONVERSION AND/OR PORTABILITY FEATURES TO THE EXTENT PERMITTED BY THE CARRIER.
IF EXECUTIVE DOES NOT EXECUTE AND COMPLY WITH THE OBLIGATIONS IN THIS AGREEMENT,
EXECUTIVE WILL BE RESPONSIBLE FOR ALL COSTS ASSOCIATES WITH HEALTH INSURANCE
BENEFITS UNDER COBRA IMMEDIATELY AFTER TERMINATION DATE. 


(D)               EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE WILL NOT BE ENTITLED TO
ANY ADDITIONAL BONUS PAYMENTS FOR 2014 OR ANY SUBSEQUENT YEAR.


(E)                THE COMPANY ACKNOWLEDGES THAT EXECUTIVE SHALL CONTINUE TO BE
ENTITLED TO ONLY THOSE BENEFITS TO WHICH HE MAY BE ENTITLED UNDER THE COMPANY’S
EXECUTIVE LONG-TERM INCENTIVE PLAN AS OF THE TERMINATION DATE.


(F)                EXECUTIVE REPRESENTS AND CONFIRMS THAT HE: (I) IS NOT AWARE
OF ANY UNPAID WAGES, VACATION, BONUSES, OR OTHER AMOUNTS OWED TO EXECUTIVE BY
COMPANY, OTHER THAN THE CONSIDERATION AND PAYMENTS SPECIFICALLY PROMISED IN THIS
AGREEMENT; (II) EXECUTIVE HAS NOT BEEN DENIED ANY REQUEST FOR LEAVE TO WHICH
EXECUTIVE BELIEVES HE WAS LEGALLY ENTITLED, AND EXECUTIVE WAS NOT OTHERWISE
DEPRIVED OF HIS RIGHTS UNDER THE FAMILY AND MEDICAL LEAVE ACT OR ANY SIMILAR
STATE OR LOCAL STATUTE; AND (III) UNDER THIS AGREEMENT, EXECUTIVE HAS BEEN
PROVIDED EVERYTHING OWED AND DUE UNDER HIS EMPLOYMENT AGREEMENT AND ANY COMPANY
PLANS OR EQUITY GRANT DOCUMENTS.


4.      EXECUTIVE’S AND THE COMPANY’S RELEASE.  EXECUTIVE HEREBY GENERALLY
RELEASES AND DISCHARGES THE RELEASEES FROM ANY AND ALL SUITS, CAUSES OF ACTION,
COMPLAINTS, OBLIGATIONS, DEMANDS, OR CLAIMS OF ANY KIND, WHETHER IN LAW OR IN
EQUITY, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED
(HEREINAFTER “CLAIMS”), WHICH EXECUTIVE EVER HAD OR NOW HAS AGAINST THE
RELEASEES, OR ANY ONE OF THEM, ARISING OUT OF OR RELATING TO ANY MATTER, THING
OR EVENT OCCURRING UP TO AND INCLUDING THE DATE OF THIS AGREEMENT, EXCLUSIVE OF
A CLAIM FOR BREACH OF THIS AGREEMENT. SIMILARLY, THE COMPANY HEREBY GENERALLY
RELEASES AND DISCHARGES EXECUTIVE FROM ANY AND ALL SUITS, CAUSES OF ACTION,
COMPLAINTS, OBLIGATIONS, DEMANDS, OR CLAIMS OF ANY KIND, WHETHER IN LAW OR IN
EQUITY, DIRECT OR INDIRECT, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED
(HEREINAFTER “CLAIMS”), WHICH THE COMPANY EVER HAD OR NOW HAS AGAINST EXECUTIVE
ARISING OUT OF  OR RELATING TO ANY MATTER, THING OR EVENT OCCURRING UP TO AND
INCLUDING THE DATE OF THIS AGREEMENT, EXCLUSIVE OF A CLAIM FOR BREACH OF THIS
AGREEMENT.  THIS IS A GENERAL RELEASE OF ALL CLAIMS.  EXECUTIVE’S RELEASE, AND
THE COMPANY’S RELEASE AS APPLICABLE, SPECIFICALLY INCLUDES, BUT IS NOT LIMITED
TO:

 

4

 

--------------------------------------------------------------------------------

 
 

 


(A)                ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT
RELATIONSHIP;


(B)               ANY AND ALL CLAIMS FOR WAGES AND BENEFITS INCLUDING, WITHOUT
LIMITATION, SALARY OR OTHER WAGES, STOCK, OPTIONS, COMMISSIONS, ROYALTIES,
LICENSE FEES, HEALTH AND WELFARE BENEFITS, SEVERANCE PAY, VACATION PAY, AND
BONUSES, BUT EXCLUDING CLAIMS TO VESTED BENEFITS, INCLUDING BUT NOT LIMITED TO
CLAIMS UNDER THE FOLLOWING STATUTES: THE FAIR LABOR STANDARDS ACT, AS AMENDED,
THE CALIFORNIA LABOR CODE, THE CALIFORNIA INDUSTRIAL WAGE ORDERS, THE PRIVATE
ATTORNEY GENERAL ACT, THE CALIFORNIA BUSINESS AND PROFESSIONS CODE, OR ANY
COMPARABLE STATUTE OF ANY STATE, COUNTRY OR LOCALITY.


(C)                ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE, BREACH OF CONTRACT
(WHETHER EXPRESS OR IMPLIED), OR FOR BREACH OF THE IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING;


(D)               ANY AND ALL CLAIMS FOR EMPLOYMENT DISCRIMINATION ON THE BASIS
OF AGE, RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN, VETERAN STATUS, DISABILITY
AND/OR HANDICAP, SEXUAL ORIENTATION, MARITAL STATUS OR ANY OTHER CHARACTERISTIC
PROTECTED BY LAW, AND ANY AND ALL CLAIMS IN VIOLATION OF ANY FEDERAL, STATE OR
LOCAL STATUTE, ORDINANCE, JUDICIAL PRECEDENT OR EXECUTIVE ORDER, INCLUDING BUT
NOT LIMITED TO CLAIMS FOR DISCRIMINATION UNDER THE FOLLOWING STATUTES: TITLE VII
OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. SECTION 2000E ET SEQ., THE CIVIL
RIGHTS ACT OF 1866, 42 U.S.C. SECTION 1981, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AS AMENDED, 29 U.S.C. SECTION 621 ET  SEQ., THE OLDER WORKERS BENEFIT
PROTECTION ACT, 29 U.S.C. SECTION 626(F), THE AMERICANS WITH DISABILITIES ACT,
42 U.S.C. SECTION 12101 ET SEQ.,  OR ANY CLAIMS UNDER THE FAMILY AND MEDICAL
LEAVE ACT OF 1993, AS AMENDED, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT,
AS AMENDED, THE FAIR LABOR STANDARDS ACT, AS AMENDED, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, OR ANY COMPARABLE STATUTE OF ANY STATE,
COUNTRY OR LOCALITY. 


(E)                ANY AND ALL CLAIMS IN TORT (INCLUDING BUT NOT LIMITED TO ANY
CLAIMS FOR MISREPRESENTATION, DEFAMATION, INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS, DURESS, LOSS OF CONSORTIUM, INVASION OF PRIVACY AND NEGLIGENCE);


(F)                ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY
STATE, CONSTITUTION;


(G)               ANY CLAIM FOR ANY LOSS, COSTS, DAMAGE, OR EXPENSE ARISING OUT
OF ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX TREATMENT OF ANY OF THE
PROCEEDS RECEIVED BY EXECUTIVE AS A RESULT OF THIS AGREEMENT; AND


(H)               ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

 

5

--------------------------------------------------------------------------------

 

 


5.      MUTUAL RELEASE OF UNKNOWN CLAIMS.  EXECUTIVE AND THE COMPANY UNDERSTAND
THAT THIS RELEASE EXTENDS TO ALL OF THE AFOREMENTIONED CLAIMS AND POTENTIAL
CLAIMS FOREVER AND TO THE FULLEST EXTENT PERMISSIBLE BY LAW, WHETHER NOW KNOWN
OR UNKNOWN, SUSPECTED OR UNSUSPECTED, AND THAT THIS CONSTITUTES AN ESSENTIAL
TERM OF THIS AGREEMENT.  EXECUTIVE AND THE COMPANY FURTHER UNDERSTAND AND
ACKNOWLEDGE THE SIGNIFICANCE AND CONSEQUENCE OF THIS AGREEMENT AND OF EACH
SPECIFIC RELEASE AND WAIVER, AND EXPRESSLY CONSENT THAT THIS AGREEMENT SHALL BE
GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH AND ALL OF ITS EXPRESS TERMS AND
PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DEMANDS,
OBLIGATIONS, AND CAUSES OF ACTION, IF ANY, AS WELL AS THOSE RELATING TO ANY
OTHER CLAIMS, DEMANDS, OBLIGATIONS OR CAUSES OF ACTION HEREIN ABOVE-SPECIFIED. 
EXECUTIVE AND THE COMPANY EXPRESSLY WAIVES ANY RIGHT OR BENEFIT AVAILABLE TO HIM
IN ANY CAPACITY UNDER THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


6.      COOPERATION IN LEGAL PROCEEDINGS.  IN CONSIDERATION FOR THE SEVERANCE
AND OTHER PAYMENTS AND PROMISES SET FORTH ABOVE, EXECUTIVE SHALL PROVIDE TO
RELEASEE, AND TO ANY OR ALL OF ITS SUBSIDIARIES, DIVISIONS, AND AFFILIATED
COMPANIES, SUCH COOPERATION IN LEGAL PROCEEDINGS AS IS REASONABLY REQUESTED,
INCLUDING BY FURNISHING INFORMATION AND/OR TESTIMONY IN CONNECTION WITH SUCH
LEGAL PROCEEDINGS.


7.      REMEDIES.  ALL REMEDIES AT LAW OR IN EQUITY SHALL BE AVAILABLE TO THE
RELEASEES FOR THE ENFORCEMENT OF THIS AGREEMENT.  THIS AGREEMENT MAY BE PLEADED
AS A FULL BAR TO THE ENFORCEMENT OF ANY CLAIM THAT EXECUTIVE MAY ASSERT AGAINST
THE RELEASEES.


8.      AGE DISCRIMINATION IN EMPLOYMENT ACT.  EXECUTIVE ACKNOWLEDGES, AGREES
AND UNDERSTANDS THAT:


(A)                UNDER THE GENERAL RELEASE DETAILED ABOVE, EXECUTIVE IS
WAIVING AND RELEASING, AMONG OTHER CLAIMS, ANY RIGHTS AND CLAIMS THAT MAY EXIST
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”);


(B)               THE WAIVER AND RELEASE OF CLAIMS SET FORTH IN THE RELEASE
ABOVE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER THE ADEA AFTER
THE DATE OF EXECUTION OF THIS AGREEMENT;


(C)                THE PAYMENTS AND OTHER CONSIDERATION THAT ARE BEING PROVIDED
TO EXECUTIVE ARE OF SIGNIFICANT VALUE AND ARE IN ADDITION TO WHAT EXECUTIVE
OTHERWISE WOULD BE ENTITLED;


(D)               EXECUTIVE IS BEING ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT;

6

 

--------------------------------------------------------------------------------

 

 


(E)                EXECUTIVE IS BEING GIVEN A PERIOD OF TWENTY-ONE (21) DAYS
WITHIN WHICH TO REVIEW AND CONSIDER THIS AGREEMENT BEFORE SIGNING IT, THOUGH
EXECUTIVE MAY SIGN EARLIER, AND IF EXECUTIVE FAILS TO SIGN AND RETURN THIS
AGREEMENT WITHIN THE TWENTY-ONE (21) DAY CONSIDERATION PERIOD, THE COMPANY’S
OFFER AND THIS AGREEMENT WILL EXPIRE ON ITS OWN TERMS AND THE COMPANY MAY ASSERT
THAT EXECUTIVE WAS TERMINATED FOR CAUSE OR OTHERWISE;


(F)                EXECUTIVE MAY REVOKE HER/HIS ACCEPTANCE OF THIS AGREEMENT BY
PROVIDING WRITTEN NOTICE TO  THE COMPANY WITHIN SEVEN (7) DAYS FOLLOWING ITS
EXECUTION, AND ANY NOTICE OF REVOCATION OF THIS AGREEMENT MUST BE IN WRITING AND
TRANSMITTED BY HAND OR CERTIFIED MAIL TO:

Clean Diesel Technologies, Inc.

1621 Fiske Place

Oxnard, CA 93033

Attn: Pedro J. Lopez-Baldrich

General Counsel & VP of Administration

Email: plopez-baldrich@cdti.com

 


(G)               BECAUSE OF EXECUTIVE’S RIGHT TO REVOKE THIS AGREEMENT, THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL THE EIGHTH (8TH) DAY
AFTER THE RETURN OF AN EXECUTED COPY OF THIS AGREEMENT BY EXECUTIVE TO THE
COMPANY (THE “EFFECTIVE DATE”), AND EXECUTIVE WILL NOT BE ENTITLED TO ANY OF THE
BENEFITS SET FORTH IN THIS AGREEMENT UNTIL AFTER THE EFFECTIVE DATE.


9.      NO ADMISSIONS.  NEITHER THE EXECUTION OF THIS AGREEMENT BY THE
RELEASEES, NOR THE TERMS HEREOF, CONSTITUTE AN ADMISSION BY THE RELEASEES OF
LIABILITY TO EXECUTIVE.  SIMILARLY, NEITHER THE EXECUTION OF THIS AGREEMENT BY
EXECUTIVE, NOR THE TERMS HEREOF, CONSTITUTE AN ADMISSION BY EXECUTIVE OF
LIABILITY TO THE COMPANY AND/OR THE RELEASEES.  


10.  NO DISPARAGEMENT.  EXECUTIVE AGREES TO REFRAIN FROM MAKING DISPARAGING
COMMENTS ABOUT THE RELEASEES, AND FURTHER AGREES NOT TO TAKE ANY ACTION THAT
WOULD HARM THE BUSINESS OR PROFESSIONAL REPUTATION OF ANY OF THE RELEASEES.


11.  NO DISPARAGEMENT BY RELEASEES.  SENIOR MANAGEMENT OF COMPANY AGREES THAT
THEY WILL NOT DISPARAGE OR DEFAME EXECUTIVE, AND WILL USE REASONABLE EFFORTS TO
PREVENT THE RELEASEES FROM DISPARAGING OR DEFAMING EXECUTIVE.


12.  CONFIDENTIALITY.  EXCEPT TO THE EXTENT THE TERMS ARE PUBLICLY DISCLOSED IN
THE SEC FILINGS OF THE COMPANY, EXECUTIVE SHALL NOT DISCLOSE OR PUBLICIZE THE
TERMS OR FACT OF THIS AGREEMENT, DIRECTLY OR INDIRECTLY, TO ANY PERSON OR
ENTITY, EXCEPT TO HIS ACCOUNTANT, ATTORNEY, SPOUSE, AND TO OTHERS AS REQUIRED BY
LAW.  EXECUTIVE ALSO MAY DISCLOSE PARAGRAPH 14 OF THIS AGREEMENT TO A
PROSPECTIVE EMPLOYER, IF NECESSARY.


13.  RETURN OF PROPERTY.  EXECUTIVE CONFIRMS THAT AS OF THE DATE OF THIS
AGREEMENT, HE HAS RETURNED TO THE COMPANY IN GOOD WORKING ORDER ALL THE COMPANY
PROPERTY WITHIN HIS POSSESSION, CUSTODY AND CONTROL.  SUCH PROPERTY INCLUDES,
BUT IS NOT LIMITED TO, COMPUTERS, STRATEGIC PLANS AND FILES, TECHNICAL AND
INTELLECTUAL PROPERTY DATA AND FILES, CELLULAR PHONES, MEMORY STICKS OR USB
FLASH DRIVES, KEYS, SOFTWARE, CALCULATORS, EQUIPMENT, CREDIT CARDS, FORMS,
FILES, MANUALS, CORRESPONDENCE, BUSINESS CARDS, PERSONNEL DATA, LISTS OF OR
OTHER INFORMATION REGARDING CUSTOMERS, CONTACTS AND/OR EMPLOYEES, CONTRACTS,
CONTRACT INFORMATION, AGREEMENTS, LEASES, PLANS, BROCHURES, CATALOGUES, TRAINING
MATERIALS, COMPUTER TAPES AND DISKETTES OR OTHER PORTABLE MEDIA.  TO THE EXTENT
EXECUTIVE AT ANY POINT DISCOVERS COMPANY PROPERTY THAT EXECUTIVE FAILED TO
RETURN, EXECUTIVE SHALL RETURN ANY AND ALL SUCH COMPANY PROPERTY IMMEDIATELY.

 

7

 

--------------------------------------------------------------------------------

 
 

 


14.  CONTINUING OBLIGATIONS.  EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE OF HIS
EMPLOYMENT HE HAS OBTAINED CONFIDENTIAL AND PROPRIETARY INFORMATION ABOUT THE
COMPANY, INCLUDING BUT NOT LIMITED TO FINANCIAL, BUSINESS, PRODUCT, CUSTOMER AND
MARKETING INFORMATION, PLANS, FORECASTS, AND STRATEGIES, AND THAT HE IS REQUIRED
TO MAINTAIN THE CONFIDENTIALITY OF ALL SUCH NON-PUBLIC INFORMATION FOLLOWING THE
TERMINATION OF HIS EMPLOYMENT.  THE EXECUTIVE SHALL AT ALL TIMES, BOTH BEFORE
AND AFTER TERMINATION OF EMPLOYMENT, COOPERATE WITH THE COMPANY IN EXECUTING AND
DELIVERING DOCUMENTS AND TAKING ANY OTHER ACTIONS THAT ARE NECESSARY OR
REQUESTED BY THE COMPANY.  EXECUTIVE SPECIFICALLY ACKNOWLEDGES AND AGREES TO
ADVISE AND PROVIDE ANY INFORMATION RELATED TO THE COMPANY INCLUDING BUT NOT
LIMITED TO EMAILS, TELEPHONE CALLS, DOCUMENTS, OR ANY OTHER COMMUNICATIONS
EXECUTIVE RECEIVES AFTER THE TERMINATION DATE TO THE COMPANY AND THAT EXECUTIVE
WILL MAKE REASONABLE EFFORTS TO ADVISE THE COMPANY OF SUCH DEALINGS BY
CONTACTING PEDRO J. LOPEZ-BALDRICH.  EXECUTIVE ALSO SPECIFICALLY ACKNOWLEDGES
THAT POST-TERMINATION, HE WILL BE BOUND BY PARAGRAPHS 5 (PROTECTION OF
CONFIDENTIAL INFORMATION), 6 (PROTECTION OF INTELLECTUAL PROPERTY), 7
(POST-EMPLOYMENT COVENANTS) OF HIS EMPLOYMENT AGREEMENT, IN THEIR ENTIRETY TO
THE FULLEST EXTENT PERMITTED BY LAW, AS WELL AS ANY OTHER CONFIDENTIALITY
OBLIGATIONS TO WHICH THE EXECUTIVE IS SUBJECT.  IF ANY PROVISION OF THE
EMPLOYMENT AGREEMENT OR ANY OTHER SIMILAR OBLIGATION IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER OBLIGATION UNDER THIS PARAGRAPH 14, SUCH TERM SHALL BE MODIFIED TO THE
EXTENT NECESSARY TO MAKE IT ENFORCEABLE, AND NOTWITHSTANDING THE FOREGOING,
EXECUTIVE AGREES TO BE BOUND BY ALL OTHER OBLIGATIONS UNDER THIS PARAGRAPH 14.
 IN THE EVENT THAT EXECUTIVE BREACHES HIS OBLIGATIONS UNDER THIS PARAGRAPH 14,
IN ADDITION TO, AND NOT LIMITING OTHER LEGAL AND EQUITABLE REMEDIES, THE COMPANY
SHALL HAVE NO FURTHER OBLIGATION TO CONTINUE RENDERING PAYMENTS, BENEFITS, OR
PERMIT EXECUTIVE’S CONTINUED PARTICIPATION IN ANY COMPANY PROGRAM UNDER
PARAGRAPH 2 HEREIN.


15.  ESSENTIAL TERMS.  EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT THE PROMISES
IN PARAGRAPHS 8, 9, 11, 12 AND 13 ARE A MATERIAL INDUCEMENT FOR RELEASEES TO
ENTER THIS AGREEMENT AND ARE OF THE ESSENCE OF THIS AGREEMENT.  EXECUTIVE
THEREFORE AGREES THAT IF HE SHOULD BREACH ANY OF THE PROVISIONS OF THE
AFOREMENTIONED PARAGRAPHS, HE WILL BE OBLIGATED TO RETURN TO RELEASEES ANY
PAYMENTS MADE UNDER THIS AGREEMENT, TO THE EXTENT PERMITTED BY LAW.


16.  NO KNOWLEDGE OF WRONGDOING.  EXECUTIVE REPRESENTS THAT EXECUTIVE HAS NO
KNOWLEDGE OF ANY WRONGDOING INVOLVING IMPROPER OR FALSE CLAIMS AGAINST A FEDERAL
OR STATE GOVERNMENTAL AGENCY, OR ANY OTHER WRONGDOING THAT INVOLVES EXECUTIVE OR
OTHER PRESENT OR FORMER COMPANY EMPLOYEES.


17.  FEES AND COSTS.  THE PARTIES SHALL BEAR THEIR OWN ATTORNEYS’ FEES AND COSTS
ASSOCIATED WITH NEGOTIATION AND EXECUTION OF THIS AGREEMENT.

8

 

--------------------------------------------------------------------------------

 
 

 


18.  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH EXHIBITS A AND B, CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
SUPERSEDES ANY PRIOR AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE SUBJECT
MATTER HEREOF.  THE PARTIES ACKNOWLEDGE THAT IN SIGNING THIS AGREEMENT, THEY DO
NOT RELY UPON AND HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT MADE BY
ANY OF THE PARTIES OR THEIR AGENTS WITH RESPECT TO THE SUBJECT MATTER, BASIS OR
EFFECT OF THIS AGREEMENT, OTHER THAN THOSE SPECIFICALLY STATED IN THIS WRITTEN
AGREEMENT.


19.  LEGALLY BINDING.  THE TERMS OF THIS AGREEMENT CONTAINED HEREIN ARE
CONTRACTUAL, AND NOT A MERE RECITAL.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES TO THIS AGREEMENT AND UPON THEIR HEIRS, ADMINISTRATORS, REPRESENTATIVES,
EXECUTORS AND ASSIGNS.  EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS NOT
TRANSFERRED TO ANY PERSON OR ENTITY ANY RIGHTS, CAUSES OF ACTION OR CLAIMS
RELEASED IN THIS AGREEMENT.


20.  SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS AGREEMENT SHALL BE HELD TO
BE INVALID OR UNENFORCEABLE FOR ANY REASON, THE VALIDITY OR ENFORCEABILITY OF
THE REMAINING TERMS OR PROVISIONS SHALL NOT BE AFFECTED, AND SUCH TERM OR
PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT NECESSARY TO MAKE IT
ENFORCEABLE.


21.  ADVICE OF COUNSEL; REVOCATION PERIOD.  EXECUTIVE IS HEREBY ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO THE EXECUTION OF THIS AGREEMENT.
 EXECUTIVE ACKNOWLEDGES THAT HE IS ACTING OF HIS OWN FREE WILL, THAT HE HAS BEEN
AFFORDED A REASONABLE TIME TO READ AND REVIEW THE TERMS OF THIS AGREEMENT, AND
THAT HE IS VOLUNTARILY ENTERING INTO THIS AGREEMENT WITH FULL KNOWLEDGE OF ITS
PROVISIONS AND EFFECTS.  EXECUTIVE INTENDS THAT THIS AGREEMENT SHALL NOT BE
SUBJECT TO ANY CLAIM FOR DURESS.  EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS
BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS
AGREEMENT, AND HAS UTILIZED THE FULL 21-DAY REVIEW PERIOD WITH HIS OWN CHOSEN
COUNSEL AND HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND KNOWINGLY, AFTER
SUBSTANTIAL NEGOTIATIONS.   EXECUTIVE ALSO ACKNOWLEDGES THAT HE HAS SEVEN (7)
DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT TO REVOKE HIS ACCEPTANCE OF THE
AGREEMENT, WITH THE AGREEMENT NOT BECOMING EFFECTIVE UNTIL THE REVOCATION PERIOD
HAS EXPIRED.


22.  NO REPRESENTATIONS.  THE PARTIES REPRESENT THAT THEY EACH HAVE HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AT THEIR OWN EXPENSE, AND HAVE
CAREFULLY READ AND UNDERSTAND THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS
AGREEMENT. NEITHER PARTY HAS RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE
BY THE OTHER PARTY HERETO WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS
AGREEMENT.


23.  AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY TERM HEREOF MAY BE ORALLY
CHANGED, WAIVED, DISCHARGED, OR TERMINATED, AND MAY BE AMENDED ONLY BY A WRITTEN
AGREEMENT BETWEEN THE PARTIES HERETO.


24.  GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
OF ANY JURISDICTION AND THE COMPANY AND EXECUTIVE EACH SUBMIT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT IN THE COUNTY OF VENTURA,
CALIFORNIA.

9

 

--------------------------------------------------------------------------------

 

 


25.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


26.  GOOD FAITH COMPLIANCE.  THE PARTIES AGREE TO COOPERATE IN GOOD FAITH AND TO
DO ALL THINGS NECESSARY TO EFFECTUATE THIS AGREEMENT.

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

EXECUTIVE:

 

 

/s/Nikhil Mehta                                            



Nikhil Mehta

 

Date:    July 31, 2014                                  

 

 

COMPANY:

 

By: /s/Pedro J. Lopez-Baldrich                    

 

Name: Pedro J. Lopez-Baldrich

 

Title:  General Counsel                                 

 

Date:    July 31, 2014                                   

 

 

Witness:                                                              

 

 

 

 

 

 

 

Witness:                                                               

 

 

10

 

--------------------------------------------------------------------------------

 

 

Exhibit A

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 2, 2012 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and Nikhil Mehta (“Executive”). 

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

1.                  Employment. 

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement for the period beginning on
the Effective Date and ending on May 2, 2015.  This Agreement supersedes and
replaces any other employment or consulting agreement between Executive and
CDTI. 

2.                  Position and Duties.

(a)    Executive shall serve as Chief Financial Officer of CDTI and shall have
the normal duties, responsibilities and authority of such position, subject to
the power of the Board of Directors of CDTI (“Board”) to expand or limit such
duties, responsibilities and authority.    

(b)   Executive shall report to the Chief Executive Officer of the Company. 
Executive shall devote Executive’s best efforts and all of Executive’s business
time and attention (except for permitted vacation periods, reasonable periods of
illness or other incapacity) to the business and affairs of CDTI.  Executive
shall perform Executive’s duties and responsibilities hereunder to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner. 

(c)    Executive will be subject to, and will comply with, the policies,
standards and procedures generally applicable to senior management employees of
CDTI from time to time.

3.                  Compensation and Benefits.

(a)    Base Salary.  Executive will receive an annual base salary of $310,000
per year, less applicable payroll withholdings, payable in accordance with
CDTI’s normal payroll practices.  This salary shall be subject to annual review
by CDTI in accordance with its general policies as in effect from time to time. 

(b)   Housing Allowance.  CDTI shall provide Executive with an allowance for
Executive’s living and commuting expenses, in the amount of $2,000 per month. 

11 

--------------------------------------------------------------------------------

 



(c)    Annual Bonus.  Executive shall be eligible to receive an annual bonus
based on CDTI’s achievement of financial objectives established by the Board. 
The amount of any Annual Bonus will be based upon the degree to which such
objectives are met, and will vary from 50% of Base Salary if CDTI’s financial
objectives are met to a maximum of 100% of Base Salary for extraordinary Company
performance as measured by pre-approved Board amounts.  The annual bonus will be
prorated based on the number of days Executive is employed during a calendar
year.  The bonus with respect to any calendar year shall be payable in the
following calendar year no later than 45 days from the date on which audited
financial statements covering such calendar year are filed on Form 10-K.

(d)   Equity and Cash Incentive.  Executive acknowledges that he received long
term incentive compensation on February 22, 2012 comprised of stock options and
restricted shares of CDTI common stock. The stock options and restricted stock
were issued under and governed by the terms of CDTI’s Incentive Plan and were
issued at 100% of fair market value. The stock options will be valued using the
Company’s customary accounting methodology. The stock options vest as to one
third (1/3) on each of the first, second and third anniversaries of the date of
grant. The restricted stock vests as to one third (1/3) on each of March 20,
2013, March 20, 2014 and March 20, 2015 to correspond with the Company’s open
trading windows. All of Executive’s unvested stock options and restricted stock
will vest immediately upon Executive’s Termination Without Cause or Resignation
for Good Reason concurrent with or subsequent to a Change in Control. For
purposes of the foregoing paragraph, “Change in Control” means a change in
ownership or control of CDTI effected through any of the following transactions:

(i)                 A merger, consolidation or other reorganization, unless
securities representing more than fifty-one percent (51%) of the total combined
voting power of the voting securities of the successor company are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned CDTI’s outstanding voting securities immediately prior to
such transaction; or

(ii)               A sale, transfer or other disposition of all or substantially
all of CDTI’s assets in liquidation or dissolution of CDTI; or

(iii)             The acquisition, directly or indirectly by any person or
related group of persons (other than CDTI or a person that directly or
indirectly controls, is controlled by, or is under common control with, CDTI),
of beneficial ownership of securities possessing more than fifty-one percent
(51%) of the total combined voting power of CDTI’s outstanding securities
pursuant to a transfer of the then issued and outstanding voting securities of
CDTI by one or more of CDTI’s shareholders; or

                        (iv)      During any period of two (2) consecutive
years, individuals who, at the beginning of such period, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director of the Board
subsequent to the date of adoption of this Plan whose election, or a nomination
for election by CDTI’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of any individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Board, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such transaction. 

12



--------------------------------------------------------------------------------



 
 

 

(e)    Fringe Benefits.  Executive shall be entitled to participate in all of
CDTI’s employee benefit programs for which CDTI employees are generally
eligible, subject to the terms and conditions of such programs.  Those programs
currently include group medical, dental and vision insurance; 401(k) plan; life
insurance; short-term and long-term disability insurance; and paid vacation and
sick leave.  All benefits are subject to change at the sole discretion of the
Board and/or CDTI.

(i)                 Executive shall be entitled to four (4) weeks of vacation
per year.  Such vacation time shall accrue and will be paid out upon Termination
subject to customary payroll withholding in accordance with CDTI’s general
practices. 

(f)   Reimbursement of Business Expenses.  CDTI shall reimburse Executive for
all reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with CDTI’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to CDTI’s requirements with respect to
reporting and documentation of such expenses.  Such reimbursements shall be
payable in accordance with CDTI’s general reimbursement practices.

4.                  Termination. 

(a)    Employment At-Will and Termination.  Executive’s employment with CDTI
will be “at will” (i.e., either Executive or CDTI may terminate Executive’s
employment at any time for any reason, with or without Cause).  Executive’s
employment and this Agreement may be terminated as follows:

(i)                 Either party may terminate this Agreement and Executive’s
employment for any reason upon thirty (30) days’ written notice to the other
party that this Agreement is being terminated;

(ii)               The parties may terminate this Agreement and Executive’s
employment for any reason without notice upon mutual written agreement of the
parties;

(iii)       CDTI may terminate Executive’s employment and this Agreement upon
written notice to Executive at any time that the Board has determined that there
is Cause for such termination.  For purposes of this Agreement, “Cause” shall
mean Executive’s (A) gross negligence or severe or continued misconduct in the
performance of Executive’s material duties; (B) commission of or pleas of
“guilty” or “no contest” to a felony offense or commission of any unlawful or
criminal act which would be detrimental to the reputation or character of CDTI;
(C) participation in fraud or an act of dishonesty against CDTI; (D) intentional
material damage to or misappropriation of CDTI property; material breach of
company policies or regulations, or (E) material breach of this Agreement that
is not cured to CDTI’s reasonable satisfaction within five (5) days after
written notice thereof to Executive (provided that any such breach which is not
capable of cure, shall immediately constitute “Cause”);

 

13

--------------------------------------------------------------------------------

 

 

(iv)                This Agreement shall terminate immediately upon Executive’s
death or Disability.  “Disability” means Executive’s physical or mental
incapacity to perform a substantial portion of his duties and responsibilities
for any period or periods which, in the aggregate, total 90 or more calendar
days within any 12-month period; or 

(v)               Executive may resign for Good Reason.  For purposes of this
Agreement, Executive will have Good Reason to terminate Executive’s employment
with CDTI upon the occurrence of any of the following:  (A) a material
diminution in the nature or scope of Executive’s responsibilities, duties or
authority; (B) CDTI’s requirement that Executive be based at any location more
than 50 miles from Executive’s current CDTI office location in Ventura; (C) any
other action or inaction that constitutes a material breach by CDTI of this
Agreement; (D) a material diminution in Executive’s Base Salary; or (E) other
good reason as offered by Executive and agreed upon by the Board, such agreement
to be in the sole discretion of the Board  Executive may not resign for Good
Reason unless (A) Executive provides written notice of Executive’s intent to
resign to the Board and of the occurrence of Good Reason for resignation under
this paragraph within ninety (90) days of the initial existence of such reason
and (B) CDTI has not remedied the alleged violation(s) within thirty (30) days
of receipt of such written notice.  For purposes of this paragraph written
notice must include a detailed description of the facts and circumstances of the
violation allegedly constituting Good Reason and such notice must be given in
accordance with applicable CDTI policy, or in the absence of such policy, to the
Chair of the Board or the General Counsel of CDTI. 

(b)   Payments Upon Termination.  Upon termination of Executive’s employment for
any reason, Executive shall be entitled to receive any salary and benefits that
are accrued and unpaid as of the date of termination. 

(i)                 Termination for Cause or Resignation.  If Executive resigns
Executive’s employment for any reason other than for Good Reason pursuant to
Paragraph 4(a)(v) above, is terminated by CDTI or the Board for Cause pursuant
to Paragraph 4(a) (iii), or is terminated by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, all compensation and benefits will cease
immediately and Executive will receive none of the Severance Benefits (as
defined below) or any other severance pay. 

(ii)               Termination Without Cause or Executive’s Resignation for Good
Reason.  If Executive resigns for Good Reason under Paragraph 4(a)(v) above or
Executive’s employment with CDTI is terminated by CDTI for any reason other for
Cause or mutual agreement of the parties pursuant to Paragraph 4(a)(ii) above,
subject to Paragraph 4(c) below, Executive will receive the following
compensation (“Severance Benefits”):

(A)    an amount equal to twelve (12) months of Executive’s current base salary
at the time of termination (less required withholdings) payable pursuant to the
Company’s regular payroll practices commencing on the later of the day after the
expiration of the revocation period of the Release (as defined below) or 35 days
after Executive’s termination date;

 

14

 

--------------------------------------------------------------------------------

 

(B)    for a period of twelve (12) months following Executive’s termination
date, continue Executive’s medical, dental and vision coverage under the
Company’s group health plan as in effect immediately before Executive’s
termination, after which Executive may elect continuation coverage at his own
expense under COBRA (section 4980 of the Internal Revenue Code of 1986 [the
“Code”] and the California Continuation Benefits Replacement Act (“Cal-COBRA”);
provided, however, that such extended coverage will only be provided to the
extent that it is not discriminatory under section 105(h) of the Code or under
any other section of the Code or other applicable law.  If the extension of such
coverage would be discriminatory under section 105(h) of the Code or other
applicable law, CDTI shall in lieu of extending coverage under its group health
plan reimburse Executive for the cost of  individual (providing care for
Executive and his family) medical, dental and vision coverage for a period of
twelve (12) months after he exhausts available COBRA and Cal-COBRA; provided,
however, that if such payment is discriminatory under applicable law, CDTI may
in its sole discretion increase the payment in part (a) above (including
applicable gross-up); and

 

(C)    an amount equal to a prorated portion (based on the number of full months
of service) of Executive’s Annual Bonus to which for the year in which the
termination occurs calculated and payable pursuant to the terms of the
applicable bonus program in effect as determined by the Board; provided,
however, that such payment shall be made to the Executive within 45 days of the
10-K as above. 

 

Disability.  If Executive’s employment is terminated due to Disability, subject
to Paragraph 4(c) below, Executive will receive the following compensation
(“Severance Benefits”): 

 

(A)    an amount equal to six (6) months of Executive’s current base salary at
the time of termination (less required withholdings) payable pursuant to the
Company’s regular payroll practices commencing on the later of the day after the
expiration of the revocation period of the Release (as defined below) or 35 days
after Executive’s termination date;

                           

(B)    for the period of six (6) months following Executive’s termination date,
continue medical, dental and vision coverage under the Company’s group health
plan in effect immediately before Executive’s termination, after which Executive
may elect continuation coverage at his own expense under COBRA (section 4980 of
the Internal Revenue Code of 1986 [the “Code”] and the California Continuation
Benefits Replacement Act (“Cal-COBRA”); provided, however, that such extended
coverage will only be provided to the extent that it is not discriminatory under
section 105(h) of the Code or under any other section of the Code or other
applicable law.  If the extension of such coverage would be discriminatory under
section 105(h) of the Code or other applicable law, CDTI shall in lieu of
extending coverage under its group health plan reimburse Executive for the cost
of  individual (providing care for Executive and his family)  medical, dental
and vision coverage for a period of six (6) months after he exhausts available
COBRA and Cal-COBRA; provided, however, that if such payment is discriminatory
under applicable law, CDTI may in its sole discretion increase the payment in
part (a) above (including applicable gross-up); and

 

(C)    an amount equal to a prorated portion (based on the number of full months
of service) of Executive’s Annual Bonus for the year in which the termination
occurs calculated and payable pursuant to the terms of the applicable bonus
program in effect as determined by the Board; provided, however, that such
payment shall be made to the Executive within 45 days of 10-K as above.

15

--------------------------------------------------------------------------------

 

(D)   Notwithstanding the foregoing, any benefits that Executive shall become
entitled to receive under CDTI’s long-term disability insurance program as it
may from time to time be in effect shall reduce the Severance Benefits payable
under this Paragraph 4(b)(ii).

 

(c)    Release and Commencement of Severance Benefits.  As a condition of
receiving any Severance Benefits under this Paragraph 4, Executive is required
to sign (and not revoke) a Severance Agreement and Release of All Claims
(“Release”) against CDTI and related entities and individuals, in a form to be
provided by CDTI, within 21 days after his termination date.  Payment of
Severance Benefits shall not commence until after the time for revocation of the
Release has expired (if the period for signing and not revoking the Release
begins in one taxable year for the Executive and ends in the subsequent taxable
year, the payment of any Severance Benefits will begin in the second taxable
year).

            (d)  409A.  The parties intend that the Severance Benefits provided
under this Agreement will be deemed not to be deferred compensation subject to
section 409A of the Code (“section 409A”) to the maximum extent provided in the
exceptions provided in the Treasury Regulations for short term deferrals
(section 1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)).  All
Severance Benefits shall be paid within the period ending no later than the last
day of the second taxable year of the Executive following the taxable year in
which the Executive’s separation from service occurs, in conformance with
section 1.409A-1(b)(9) of the Treasury Regulations.  To the extent that the
payment of any amount under this Paragraph 4 constitutes deferred compensation,
any payment or benefit due upon Executive’s termination of employment will only
be paid or provided to Executive once Executive’s termination qualifies as a
“separation from service” under section 409A.  If Executive is a “specified
employee” within the meaning of section 409A, any such payment scheduled to
occur during the first six (6) months following Executive’s separation from
service shall not be paid until the first regularly scheduled pay period
following the six (6) month anniversary date of such separation from service and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto. 

 

(e)    Return of Property.  Upon termination of Executive’s employment or
whenever requested by CDTI, Executive will immediately return all CDTI property,
tangible or (where returnable) intangible, in Executive’s possession.

(f)   Upon termination of Executive’s employment with CDTI for any reason,
Executive shall promptly resign from any position as an officer, director or
fiduciary of CDTI. 

 

5 .                  Protection of Confidential Information. 

(a)    Executive acknowledges and agrees that in connection with his employment
with CDTI, he will be given access to or will obtain Confidential Information
(as defined below) with respect to CDTI’s business and employees.  Executive
will use the Confidential Information only to carry out Executive’s job duties
under this Agreement.  Executive will hold this information strictly
confidential and will not use or disclose it, except in performance of
Executive’s obligations to CDTI, without CDTI’s express written consent. 
Executive’s obligation to maintain the confidentiality of the Confidential
Information of CDTI and to refrain from using such information for any improper
purpose will continue during Executive’s employment with CDTI and at all times
thereafter, unless and to the extent that such Confidential Information (i) was
otherwise available to Executive from a source other than CDTI, (ii) becomes
generally known to, and available for use by, the public other than as a result
of the acts or omissions of the Executive in contravention of this Paragraph 5,
or (iii) is required to be disclosed by applicable law, court order or other
legal process. 

(b)   Executive shall deliver to CDTI at the termination of his employment, or
at any other time CDTI may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined below) or the business of CDTI which Executive may then possess or have
under Executive’s control. 

16

--------------------------------------------------------------------------------

 

            (c) “Confidential Information” includes but is not limited to the
following:  (i) trade secrets, ideas, processes, formulas, data, programs, other
works of authorship, knowhow, improvements, discoveries, developments, designs
and techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for product and services, prices, margins and
costs); and (iv) other confidential business information of CDTI or any
Affiliate.  For (a)    purposes of this Agreement, “Affiliate” means any trade
or business under common control with CDTI, as that term is defined in sections
414(b) and 414(c) of the Code.

 

6.                  Protection of Intellectual Property. 

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form or medium, whether now known or hereafter existing),
which relate to CDTI’s or any Affiliate’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed, contributed to, or made by Executive while employed by
CDTI or any Affiliate thereof (collectively, “Work Product”), belong to and are
the property of CDTI or such Affiliate, as applicable, and Executive hereby
assigns to CDTI or such Affiliate, as applicable, any right, title and interest
Executive may have in and to the Work Product, free and clear of any claims for
compensation or restrictions on the use or ownership thereof.  Executive will
promptly disclose such Work Product to CDTI and perform all actions reasonably
requested by CDTI (whether during or after his employment) to establish, record,
perfect and otherwise confirm such ownership, and protect, maintain and enforce
CDTI’s and the Affiliate’s rights, as applicable, in such Work Product
(including, without limitation, by executing assignments, consents, powers of
attorney, and other instruments and providing affidavits and testifying in any
proceeding). 

7.                  Post-Employment Covenants. 

(a)    Non-Solicitation of Employees.  For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit or encourage, directly or indirectly, in person or through others, any
employee of the Company whom Executive worked with at the Company or any
Affiliate to terminate his or her relationship with the Company or its Affiliate
or to alter his or her relationship with the Company to the Company’s detriment;
provided, however, that generalized advertisement of employment opportunities
including in trade or industry publications (not focused specifically on or
directed in any way at the employees or an employee of CDTI) shall not be deemed
to cause a breach of this Paragraph 7(a). 

(b)   Non-Solicitation of Customers. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit, divert or take away, or attempt to solicit, divert or take away, any
person, firm or company that was, at any time during the period of twelve (12)
months preceding the termination of Executive’s employment, a client of CDTI and
with whom during that twelve (12) month period Executive had business dealings
on behalf of CDTI or any Affiliate, for the purpose of selling or providing a
product or service that competes with or displaces a product or service of CDTI
that Executive had some material involvement in or received Confidential
Information about while employed by CDTI.

(c)    If, at the time of enforcement of this Paragraph 7, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing with respect to (i) any part of the time period
covered by these covenants, (ii) any activity covered by these covenants, or
(iii) any other aspect of these covenants, any adverse determination will be
implemented as narrowly as possible and will not affect these covenants with
respect to any other time period, activity or other aspect covered by these
covenants. 

17

--------------------------------------------------------------------------------

 

 

(d)   Enforcement.  Each of the parties acknowledges that (i) the covenants and
restrictions contained in this Paragraph 7, and the protections for Confidential
Information and Work Product under Paragraphs 5 and 6, are necessary,
fundamental and required for the protection and continued conduct of CDTI’s
business, (ii) such covenants and restrictions relate to matters which are of a
special, unique and extraordinary character and which give these covenants a
special, unique value and (iii) breach of these covenants may cause CDTI or its
Affiliates irreparable harm which cannot be adequately compensated by monetary
damages, and therefore in the event of a breach or threatened breach of this
Agreement, CDTI or its Affiliates or their applicable successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or immediate
injunctive or other relief in order to enforce, or prevent any breaches of, the
provisions of this Agreement.  Executive agrees that the restrictions contained
in Paragraphs 5, 6 and 7 are reasonable.

8.                  General Provisions.

(a)   Arbitration.  Except for claims for injunctive relief brought pursuant to
Paragraph 7, any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.  The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure.  The arbitration will take place before a
single neutral arbitrator in Ventura, California.  CDTI shall be responsible for
the fees and expenses of the arbitrator in connection with the Arbitration. 
Executive shall be responsible for his attorney fees and any costs required by
JAMS necessary to commence the arbitration, if so commenced at Executive’s
request, but in no event shall Executive be responsible for any costs beyond
those which he would be required to incur if he filed a civil action in court
concerning the dispute or controversy.  The parties shall have all the rights,
remedies and defenses available in a civil action for the dispute or
controversy.  The arbitrator shall issue a written award that includes the
arbitrator’s essential findings and conclusions, and shall have the authority to
assess attorneys’ fees and costs of the prevailing party to the losing
party. The arbitrator will not have the authority to amend, modify, supplement
or change the terms and conditions of employment as set forth in this
Agreement. This arbitration provision will not prohibit either party from
seeking injunctive relief pending the outcome of the arbitration or an order
confirming or vacating the award in a court of competent jurisdiction.



 

(b)    Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)   Complete Agreement.  This Agreement embodies the complete agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof.  There are no other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter of this
Agreement, unless expressly referenced in this Agreement.

(d)    Counterparts.  This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.  Facsimile or scanned and emailed
counterpart signatures to this Agreement shall be acceptable and binding on the
parties hereto.

 

18

--------------------------------------------------------------------------------

 

(e)   Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, CDTI and their respective successors and assigns; provided that the
rights and obligations of Executive under this Agreement shall not be
assignable.

(f)    Governing Law and Jurisdiction.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of California.  Except as provided in Paragraph 8(a), each of the
parties hereto submits to the exclusive jurisdiction and venue of any state or
federal court sitting in the County of Ventura, California. 

(g)    Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY. 

(h)   Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of CDTI (as approved by the Board)
and Executive.

            (i)  Representations and Warranties of Executive.  Executive hereby
represents and warrants that Executive’s employment with CDTI on the terms and
conditions set forth herein and Executive’s execution and performance of this
Agreement do not constitute a breach or violation of any other agreement,
obligation or understanding with any third party.  Executive represents that
Executive is not bound by any agreement or any other existing or previous
business relationship which conflicts with, or may conflict with, the
performance of Executive’s obligations hereunder or prevent the full performance
of Executive’s duties and obligations hereunder.

(j)    No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

(k)   No Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any Person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(l)    Notices.  All notices, requests and other communications under this
Agreement must be in writing and shall be deemed to have been duly given only if
delivered by email or facsimile transmission, personal delivery with written
receipt, or mail delivery by overnight courier prepaid, using the following
contact information:

If to Executive:  Nikhil Mehta
[address]

[city, state, zip]

Fax:  _________
email: ________

If to CDTI:        Clean Diesel Technologies, Inc.
4567 Telephone Road
Suite 206
Ventura, CA 93033
Attention:  General Counsel
Fax:  805-639-9466
email: rridley@cdti.com

(m)       Survival.  The covenants contained in Paragraphs 4(b), 5, 6 and 7 will
survive any termination or expiration of this Agreement.

(n)        Review and Enforceability of Agreement.  Executive represents and
warrants that prior to executing this Agreement, Executive reviewed each and
every provision of this Agreement and understands same, and that Executive had a
full opportunity to have this Agreement review by legal counsel of Executive’s
own choosing. 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

NIKHIL MEHTA, Executive:

/s/Nikhil A. Mehta
[Signature] 

CLEAN DIESEL TECHNOLOGIES, INC., Company

By: /s/Robert Craig Breese

Title: President, CEO CDTI



 

 

 

19

--------------------------------------------------------------------------------

 

 

 

Exhibit B

 

Clean Diesel Technologies, Inc.

 

Closing Statement

 

 

 

 

 

Mehta, Nikhil

 

3960 Westfall Drive

 

Encino, CA 91436

 

 

Termination Date: 8/30/2014

 

 

Exercisable Options

 

Grant
Number

Grant
Date

Plan
Name

Option
Type

Exercise
Price

Shares
Granted

Shares
Exercised

Vesting
Stop Date

Shares
Vested

Shares

Accelerated

Shares

Exercisable

Total

Price

Last Date
To Exercise

1106

3/17/2011

Stock Incentive Plan

NQSO

5.680000

19,000

0

8/30/2014

19,000

0

19,000

$107,920.00

02/26/2015

1116

2/22/2012

Stock Incentive Plan

NQSO

3.060000

81,699

0

8/30/2014

54,466

27,233

81,699

$249,998.94

02/26/2015

--------------------------------------------------------------------------------

 

 

Totals

       

100,699

0

 

73,466

27,233

100,699

$357,918.94

 

 
 

 

 

 

Restricted Share Units

 

Grant
Number

Grant
Date

Plan
Name

Type

 

Shares
Granted

Shares
Issued

Vesting
Stop Date

Shares
Vested

Shares

Accelerated

Shares Issuable

 

 

39

2/22/2012

Stock Incentive Plan

RSU

 

27,233

18,155

8/30/2014

0

9,078

9,078

         

 

60

3/20/2013

Stock Incentive Plan

RSU

 

23,712

7,904

8/30/2014

0

15,808

15,808

 

 

85

3/13/2014

Stock Incentive Plan

RSU

 

17,150

0

8/30/2014

0

17,150

17,150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Totals

       

68,095

26,059

 

0

42,036

42,036

 

 



 

Shares to be issued in accordance with the applicable award agreement and the
Agreement to which this Exhibit B is attached and upon participant’s
satisfaction of applicable tax obligations.

 

20

 

--------------------------------------------------------------------------------